DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach an electric motor cooling system, comprising: a stator comprising a first bulk stator portion and a second bulk stator portion, wherein a first outside diameter corresponds to said first bulk stator portion and a second outside diameter corresponds to said second bulk stator portion, wherein said first bulk stator portion and said second bulk stator portion each include a plurality of slots and a plurality of stator teeth, wherein said plurality of stator teeth alternate with said plurality of slots; a first plurality of axial coolant channels integrated into said first bulk stator portion, wherein an axis corresponding to each of said first plurality of axial coolant channels is parallel with a cylindrical axis corresponding to said stator; a second plurality of axial coolant channels integrated into said second bulk stator portion, wherein an axis corresponding to each of said second plurality of axial coolant channels is parallel with said cylindrical axis corresponding to said stator; a coolant manifold integrated into said stator and positioned between said first bulk stator portion and said second bulk stator portion, said coolant manifold comprising: a middle manifold member, wherein a third outside diameter corresponds to said middle manifold member, wherein said third outside diameter is less than said first diameter, and wherein said third outside diameter is less than said second diameter; a first transition member interposed between said middle manifold member and said first bulk stator portion, wherein a fourth outside diameter corresponds to said first transition member, wherein said fourth outside diameter is greater than said third diameter, said first transition member comprising a first plurality of coolant distribution channels, wherein a first portion of each of said first plurality of coolant distribution channels is in fluid communication with each of said first plurality of axial coolant channels and a second portion of each of said first plurality of coolant distribution channels extends beyond an outer perimeter of said middle manifold member, wherein a coolant flowing into said coolant manifold flows over said outer perimeter of said middle manifold member and into said first plurality of axial coolant channels via said first portion and said second portion of each of said first plurality of coolant distribution channels; and a second transition member interposed between said middle manifold member and said second bulk stator portion, wherein a fifth outside diameter corresponds to said second transition member, wherein said fifth outside diameter is greater than said third diameter, said second transition member comprising a second plurality of coolant distribution channels, wherein a first portion of each of said second plurality of coolant distribution channels is in fluid communication with each of said second plurality of axial coolant channels and a second portion of each of said second plurality of coolant distribution channels extends beyond said outer perimeter of said middle manifold member, wherein said coolant flowing into said coolant manifold flows over said outer perimeter of said middle manifold member and into said second plurality of axial coolant channels via said first portion and said second portion of each of said second plurality of coolant distribution channels.
Claims 2-18 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834